Title: To Thomas Jefferson from Henry Dearborn, 19 April 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     War Department. April, 19th. 1805
                  
                  I have the honor of proposing, for your approbation, the appointment of Jonathan Williams, as a Lieut. Colonel in the Corps of Engineers.
                  Accept, Sir, the assurances of my high respect, and consideration
                  
                     H. Dearborn 
                     
                  
               